On Certified Order of the Supreme Court of Arizona, No. SB-94-0078-D. This cause is pending before the Supreme Court of Ohio in accordance with the reciprocal discipline provisions of Gov.Bar R. V(11)(F).
On January 13,1995, the Office of Disciplinary Counsel of the Supreme Court filed with this court a certified copy of an order of the Supreme Court of Arizona in In the Matter of a Member of the State Bar of Arizona: Albert R. Gamble, case No. SB-94-0078-D, censuring respondent, Albert Reginald Gamble, effective October 18, 1994.
On January 26, 1995, this court ordered respondent to show cause why identical or comparable discipline should not be imposed in this state. Respondent filed no timely response to said show cause order, and this cause was considered by the court. On consideration thereof,
IT IS ORDERED AND ADJUDGED by this court, effective May 17, 1995, that pursuant to Gov.Bar R. V(11)(F)(4), respondent, Albert Reginald Gamble, Attorney Registration No. 0046360, last known address in Tucson, Arizona, be publicly reprimanded.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.
IT IS FURTHER ORDERED, sua sponte, that service shall be deemed made on respondent by sending this order, and all other orders in this case, by certified mail to the most recent address respondent has given to the Attorney Registration Office.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.